The appellant was indicted by a grand jury selected and impaneled by the circuit court of Dallas county, charging him with the offense of murder in the first degree, in that he "unlawfully and with malice aforethought, killed Galveston Lewis, alias Galweston Lewis, alias Henry Lewis, by shooting him with a pistol." He was duly tried before a petit jury duly elected and impaneled in said court, resulting in a verdict of guilty, and fixing his punishment at death.
From the judgment and sentence, thereafter duly entered on said verdict, he has appealed on the record without a bill of exceptions.
The record has been carefully examined, and we find the same free from error.
It is therefore the judgment of this court that said conviction and sentence be in all things affirmed.
Affirmed.
All the Justices concur.